An unpub|isli d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

l\/IELVIN l\/IOLNICK, No. 65183
Appellant,

"S~ FBLE §
SUZANNE l\/I. MOLNICK,

Respondent. SEP 2 5 2014

TRAC\E l(` UNDE'WAN
CLER f F SUPREME COURT
°" 
ORDER DISMISSING APPEAL

Appellant has moved to voluntarily dismiss this appeal The
motion is granted_. and this appeal is hereby dismissed with the parties to
bear their own costs and fees. NRAP 42(b).

/’ `
l ,»
j '_\

lt is so ORDERED. 

cc: Hon. William B. Gonzalez_. District Judge, Faniily Court Division
Jilmnerson Hansen
Suzanne l\/[. l\/[olnick
Eight,h District Court Clerk

  
  

Sul>nsME Counr
OF
NEvAnA

401 1947.~\ 

i ""3'”"5